Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 12, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145730-1                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JAMES HOFFMAN and JULIE HOFFMAN,                                                                        Brian K. Zahra,
           Plaintiffs-Appellants,                                                                                    Justices

  v                                                                SC: 145730
                                                                   COA: 300577
                                                                   Macomb CC: 2010-002808-NO
  CONSUMERS ENERGY COMPANY,
          Defendant-Appellee.

  _________________________________________/
  JAMES HOFFMAN and JULIE HOFFMAN,
           Plaintiffs-Appellants,
  and
  STATE FARM FIRE AND CASUALTY
  COMPANY,
           Intervening-Plaintiff-Appellant,
  v                                                                SC: 145731
                                                                   COA: 301977
                                                                   Macomb CC: 2010-002808-NO
  CONSUMERS ENERGY COMPANY,
          Defendant-Appellee,
  and
  DRESSER, INC.,
            Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 24, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 12, 2012                   _________________________________________
         t1205                                                                Clerk